Citation Nr: 0204214	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  97-32 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected low 
back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1989 until 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 RO rating decision.  

The Board notes that the August 1997 rating decision also 
addressed the issues of entitlement to a total rating based 
on individual unemployability (TDIU) and entitlement to an 
increased disability rating for bilateral sensorineural 
hearing loss.  In August 1997, the RO received the veteran's 
notice of disagreement as to his rating for his low back 
disability.  The veteran did not express disagreement with 
the RO's decisions regarding TDIU or bilateral hearing loss.  
See 38 C.F.R. § 20.302(a) (2001).  However, the Board notes 
that the veteran's representative again raised the issue of 
TDIU in the October 2001 Statement of Accredited 
Representation in Appealed Case.  Additionally, the Board 
notes that, at a December 2001 Board hearing, the veteran 
raised the issue of an increased rating for service-connected 
bilateral hearing loss.  Such questions have not been 
formally addressed by the RO since the veteran raised them in 
2001, and are consequently referred to the RO for appropriate 
action. 

Additionally, the Board notes that, by a March 1998 hearing 
officer decision, the RO denied entitlement to service 
connection for intervertebral disc syndrome of the low back 
with degenerative disc disease, including a bulging disc and 
a herniated disc, and entitlement to service connection for a 
left hip and leg disability with a bilateral foot disorder, 
as secondary to the veteran's service-connected low back 
strain.  The veteran did not express disagreement with the 
RO's decision regarding these issues.  See 38 C.F.R. 
§ 20.302(a) (2001).  Therefore, although the veteran's 
representative raised these issues again at the December 2001 
hearing, the Board finds that these issues are not on appeal, 
see 38 C.F.R. § 20.200 (2001), and are consequently referred 
to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected low back strain is manifested 
by chronic pain, levoscoliosis, limitation of motion, muscle 
spasms, pain on motion, and a lack of endurance.


CONCLUSION OF LAW

The criteria for an assignment of a 40 percent disability 
rating for a low back strain have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a (Diagnostic Code 5295) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

In the veteran's case, the more recent evidence of record 
includes a VA radiographic report dated in December 1996.  
That report reveals that there was some straightening of the 
lumbar spine in the lateral area and that minimal 
levoscoliosis was present.  There was no gross abnormality of 
the lumbar spine.  The examiner concluded that there was no 
evidence of fracture or degenerative joint disease.  

A VA neurological consultation was performed in December 
1996.  Upon examination, the veteran had no tenderness over 
L5-S1.  He had low back pain when bending over to 50 degrees 
and when bending to the left and right to 55 degrees.  The 
veteran was diagnosed with lumbar strain.  

A VA spine examination was performed in April 1997.  Upon 
examination, there were no postural abnormalities or fixed 
deformities.  Musculature of the back was good.  There was no 
evidence of spinal stenosis.  Forward flexion was to 90 
degrees, and backward extension was to 35 degrees.  Left 
lateral flexion and right lateral flexion were to 30 degrees.  
Rotation to the left and rotation to the right were to 30 
degrees.  There was some pulling sensation and pain at the 
extremes of range of motion.  The veteran grimaced and 
expressed discomfort when the range of motion examination was 
performed.  The veteran was diagnosed with a bulging annulus 
at L3-L4 and L4-L5, and a central herniated disc at L5-S1.  

VA treatment records reveal that an April 1997 MRI showed 
that the veteran had degenerative disc disease at L5-S1 and a 
central disc protrusion at L5-S1 without significant 
deformity of the ventral thecal sac or any encroachment of 
the neural foramina.  The veteran also had mild disc bulging 
at L4-L5.  The examiner opined that radiographically, the 
veteran was basically normal.  In May 1997, the veteran 
reported chronic and intermittent low back pain with numbness 
extending into the left thigh.  Upon physical examination, 
the veteran had full range of motion in the lumbar spine.  
The examiner's impression was of lumbar degenerative joint 
disease and lumbar radiculopathy.

A November 1997 VA radiographic report indicates that there 
was normal alignment in the spine without fracture, 
subluxation, or bony erosion.  Vertebral body and disc space 
height was maintained throughout.  There was no evidence of 
significant traumatic or degenerative changes in the spine.  
Soft tissues were unremarkable.  The lumbar spine appeared 
normal.  

The veteran was afforded a RO hearing in January 1998.  He 
testified that he had constant pain in his back, and that the 
pain was exacerbated once every two months.  He stated that 
he had had to miss work because of the pain.  He stated that 
he was trained as a mechanic, but could not work as a 
mechanic because of his back condition.  The veteran 
testified that he was working as a sales representative for a 
meat processing company. 

The veteran submitted a statement from his former employer, 
R.D., dated in January 1998.  Mr. D. wrote that the veteran 
worked for him as a sales representative for a wholesale meat 
sales department.  He stated that the veteran could not 
perform his duties due to the nature of his disabilities in 
that he needed assistance lifting boxes that weighed more 
than 20 pounds.  He stated that the veteran's job duties 
required lifting boxes weighing anywhere from 20 to 100 
pounds.  He indicated that after two to three weeks of high 
volume sales, the veteran required two to three days of rest 
to recover.  

A VA spine examination was performed in March 1998.  The 
examiner reported that the veteran had pain and a lack of 
endurance.  His back pain was disabling at times.  When asked 
to describe the effects of the veteran's disability on his 
usual occupation, the examiner wrote that the veteran was 
unable to work due to back pain.  Upon examination, flexion 
was to 50 degrees and extension was to 30 degrees.  Lateral 
flexion to the right and to the left was to 40 degrees.  
Rotation to the right and to the left was to 35 degrees.  
Straight leg raises were positive for pain.  The examiner 
noted that the veteran had pain associated with all motions.  
There were no postural abnormalities or fixed deformities.  
Musculature of the back was good, and pain radiated to the 
left lower extremity.  The examiner diagnosed the veteran 
with a bulging annulus and a central herniated disc.  

The veteran and his wife appeared for a Board hearing in 
December 2001.  The veteran testified that his back had 
worsened over time, and that he had muscle spasms.  He also 
stated that he had limitation of both forward bending and 
lateral motion, and that he leaned toward his right.  He 
stated that his pain was constant.  He indicated that his low 
back disability interfered with his job as an automobile 
salesman in that he did not walk as much as he should at 
work.  He also indicated that his pain became totally 
incapacitating about once every four months, so much so that 
he usually missed work three to four days because of it.  The 
veteran reported that he had taken off work twice in 2001 
because of his low back pain.  The veteran's wife testified 
that the veteran could no longer perform some of the 
housework, and could not participate in athletic activities 
with their daughter.  

Based upon a review of the evidence of record, and granting 
the veteran the benefit of the doubt in this matter, the 
Board concludes that the veteran's adverse symptomatology 
approximates the criteria for a 40 percent rating.  
Consequently, a higher award is warranted under Diagnostic 
Code 5295.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a (Diagnostic 
Code 5295) (2001).

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which sets 
forth the criteria for rating lumbosacral strain. The maximum 
(40 percent) rating is for application when the symptoms are 
severe, with a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (Diagnostic Code 5295).  A 20 percent 
rating is for application when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.  A 10 percent rating 
is for assignment when there is characteristic pain on 
motion, while a noncompensable disability rating is assigned 
for slight subjective symptoms.  Id.

In applying Diagnostic Code 5295 to this case, the Board 
finds that the assignment of a 40 percent rating is 
warranted.  The veteran has testified that his body tilted to 
the right.  VA medical records have shown limitation of 
forward bending, as well as a loss of lateral motion.  
Additionally, the veteran was diagnosed with osteoarthritic 
changes.  He also had muscle spasms, as well as pain and 
grimacing upon motion.

In concluding that the veteran is entitled to 40 percent 
disability evaluation, the Board has considered the veteran's 
low back pain, and functional losses caused thereby.  The 
Board notes that the veteran's low back disability is 
symptomatic, and that he reports experiencing pain and a lack 
of endurance.  However, a 40 percent disability rating, 
considered under Diagnostic Code 5295, specifically 
contemplates pain.  Thus, for the reasons set out above, and 
because the criteria for a 40 percent rating specifically 
contemplate the veteran's losses, a higher rating is not 
warranted.  In other words, there is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the current 40 percent disability rating.  Additionally, 
the Board notes again that 40 percent is the maximum rating 
available under Diagnostic Code 5295.  38 C.F.R. § 4.71a 
(Diagnostic Code 5295).  

The Board has also considered Diagnostic Code 5292, which 
provides the criteria for rating limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2001).  However, as the maximum rating available is 40 
percent for severe limitation of motion, this code does not 
provide an alternative basis for assignment of a rating 
higher than 40 percent.  In this regard, it should be pointed 
out that both Diagnostic Code 5292 and Diagnostic Code 5295 
contemplate limitation of motion and assignment of separate 
ratings in accordance with these criteria would therefore 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2001).  (Since the veteran does not have residuals of a 
fracture of a vertebra, does not experience ankylosis, and 
because he is not service connected for disc syndrome, as 
stated above, consideration under other rating criteria that 
relate to the low back, such as 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, or 5293 (2001), is not warranted.)

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology approximates the 
criteria for a 40 percent rating under Diagnostic Code 5295.  
Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board notes that in March 1998, when the VA examiner 
stated that the veteran was unable to work in his usual 
occupation due to his back pain, the veteran's usual 
occupation appeared at the time to have been a salesman of 
wholesale meats.  As explained by the veteran's former 
employer, this job required the veteran to lift and carry 
boxes of meats, which ranged from 20 to 100 pounds.  However, 
the Board notes that apparently the veteran has since changed 
jobs and continues to work in automobile sales.  The Board 
notes that although the veteran's disability affects his 
ability to walk while he is working at his current job, as 
stated above, the veteran did not indicate that any heavy 
lifting was involved with his current position.  Therefore, 
the Board notes that the finding by the VA examiner that the 
veteran could not work because of his back pain was made in 
the context of his former job as a meat salesman, which 
required heavy lifting.  Additionally, while the veteran 
reported having incapacitating episodes which caused him to 
stay home from work, he indicated that they only happened 
twice in 2001, and he did not indicate that episodes required 
frequent hospitalization.  Therefore, although the veteran 
experiences severe symptomatology associated with his 
disability, the schedular criteria take such factors into 
account.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statement of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  
Additionally, the record does not suggest that further 
evidentiary development was required of the RO.  
Consequently, inasmuch as VA has fulfilled its duties to 
notify and assist in this case, further action under the new 
law would serve no useful purpose except to delay 
adjudication of the veteran's claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

A 40 percent rating for a low back strain is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

